--------------------------------------------------------------------------------

Exhibit 10.06
 
AWARD AGREEMENT


UNDER THE AMENDED AND RESTATED
ALLIANCEBERNSTEIN PARTNERS COMPENSATION PLAN


You have been granted an award under the Amended and Restated AllianceBernstein
Partners Compensation Plan (the "Plan"), as specified below:


Participant:


Amount of Award:


Date of Grant: 12/31/2008


In connection with your award (the "Award"), you, AllianceBernstein Holding
L.P.("Holding") and AllianceBernstein L.P. ("AllianceBernstein") agree as set
forth in this agreement (the "Agreement"). The Plan provides a description of
the terms and conditions governing the Award. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan's terms
completely supersede and replace the conflicting terms of this Agreement. All
capitalized terms have the meanings given them in the Plan, unless specifically
stated otherwise in the Agreement.


You will be asked to make an election with respect to the investment of your
Award as described in Section 3(b) of the Plan. Once you have made this election
in accordance with the terms of the Plan and the election form, your Award will
be treated as invested in either restricted Units of Holding, or in one or more
designated money-market, debt or equity fund sponsored by Alliance or its
Affiliate in accordance with the terms of the Plan applicable to Post-2000
Awards.


It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you. The Committee is under no obligation to treat you or your award
consistently with the treatment provided for other participants in the Plan.


This Agreement does not confer upon you any right to continuation of employment
by a Company, nor does this Agreement interfere in any way with a Company's
right to terminate your employment at any time.


This Agreement is subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.


This Agreement is governed by, and construed in accordance with, the laws of the
state of New York (without regard to conflict of law provisions).


This Agreement and the Plan constitute the entire understanding between you and
the Companies regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement, signed by both parties.
 
 
BY SIGNING BELOW, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE
AND IN THE PLAN.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of January 23, 2009.


AllianceBernstein L.P.
By: AllianceBernstein L.P., General Partner


By:
 
/s/ Robert H. Joseph, Jr.
     
Robert H. Joseph, Jr.
     
SVP and Chief Financial Officer
 





Signature




Participant Name:
 
 

--------------------------------------------------------------------------------